                           UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF TENNESSEE
                                 AT GREENEVILLE


  UNITED STATES OF AMERICA                         )
                                                   )
  v.                                               )      No. 2:18-CR-148
                                                   )
  JOSHUA TOWNSEND                                  )


                                 MEMORANDUM AND ORDER

          Now before the court is the United States’ motion to continue trial. [Doc. 565].

   Therein, the prosecution explains that the motion is unopposed by the defense and is

   “part of joint strategy aimed at reaching a just outcome.” According to the motion, the

   parties remain engaged in negotiations to resolve this case without a trial, but those

   efforts have been delayed by various factors including the COVID-19 pandemic.

          The court finds that the ends of justice served by granting the motion outweigh

   the best interests of the public and the defendant in a speedy trial. 18 U.S.C. §

   3161(h)(7)(A). The court finds that failing to grant the motion would deny the defense

   reasonable time necessary for effective preparation should the parties’ plea negotiations

   ultimately prove unsuccessful. 18 U.S.C. § 3161(h)(7)(B)(iv). The motion requires a

   delay in the proceedings. Therefore, all the time from the filing of the motion to the new

   trial date is excludable as provided by the Speedy Trial Act. 18 U.S.C. § 3161(h)(7)(A).




Case 2:18-cr-00148-RLJ-CRW Document 570 Filed 06/02/20 Page 1 of 2 PageID #: 2317
          The motion [doc. 565] is accordingly GRANTED. Trial is CONTINUED from

   June 23, 2020, to Tuesday, August 25, 2020, at 9:00 a.m. in Knoxville. The plea cutoff

   deadline is reset to August 7, 2020.



               IT IS SO ORDERED.

                                                        ENTER:



                                                               s/ Leon Jordan
                                                         United States District Judge




                                             2

Case 2:18-cr-00148-RLJ-CRW Document 570 Filed 06/02/20 Page 2 of 2 PageID #: 2318
